Me. Justice Wolf
delivered the opinion of the court.
In this case the appellant sought to enjoin an attachment against real estate and also against personal property. After several moves and countermoves by the litigants the court finally permitted an injunction to stand against the real but not against the personal property. The appellant complains of the failure to include the personal property within the., scope of the injunction. We agree with the appellant that to recover personal property, the subject of the attachment, one does not have to resort to the proceeding especially marked out by the law of March 12, 1908. Comp. 1911, sec. 5260 et seq.
He has a choice, but when he seeks an injunction to further his ends the situation is changed. The court might very well issue an injunction, but it has discretion to deny the same, especially if it appears that the debtor or intervenor 1ms another remedy at law. The said law of March 12, 1908, gave the appellant such a remedy, and while the court below perhaps had power to issue an injunction in an ordinary suit, it had discretion to deny the same and to insist that the appellant should follow the special remedy given by the statute. In cases of the attachment of real estate an in june*207tion is especially marked out by onr laws, but not so in tlie ■case of the attachment or execution of personal property.
The judgment appealed from must be

Affirmed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.